Citation Nr: 1711335	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  04-42 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine.

2. Entitlement to service connection for arthritis of the feet, to include as secondary to service-connected frostbite of the feet.

3. Entitlement to service connection for arthritis of joints other than the feet, to include as secondary to service-connected frostbite of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active military service from March 1983 to February 1986 and from September 1988 to October 1991, with subsequent periods of reserve service from 1997 to 2002.

This case comes to the Board of Veterans' Appeals (Board) on appeal of May 2003 and February 2007 RO decisions.

The Veteran testified before the undersigned Veterans Law Judge at a January 2013 videoconference hearing; a transcript of the hearing is of record.

This case was previously remanded to the Agency of Original Jurisdiction (AOJ) in March 2008, April 2010, May 2013 and November 2014, for scheduling of a Board hearing and for additional development. The case was subsequently returned to the Board.

There are other issues that are not before the Board. In a February 2014 rating decision, the AOJ granted service connection for PTSD. In an April 2016 rating decision, the AOJ granted service connection for frostbite of the bilateral feet, and for an ovarian cyst. Since the Veteran did not appeal the ratings or effective dates assigned in these decisions, these claims are not in appellate status. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating the appellant must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from the initial claim for service connection).

The issue of entitlement to service connection for arthritis of joints other than the feet, including as secondary to service-connected frostbite of the feet, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1. The preponderance of the competent and credible evidence shows that the Veteran does not have current arthritis of the feet.

2. The preponderance of the competent and credible evidence does not show that the Veteran's current back disability manifested during active service. Nor does the evidence show that arthritis or degenerative joint disease of lumbar spine manifested to a compensable degree within the first post-service year after active service, or is otherwise related to service.


CONCLUSIONS OF LAW

1. Claimed arthritis of the feet was not incurred in or aggravated by service or a service-connected disability, and arthritis may not be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. A back disability was not incurred in or aggravated by service and arthritis of the spine may not be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant in the development of a claim. VA's duty to notify was satisfied by letters dated in September 2002, October 2002, March 2006, December 2006, March 2008, June 2013, May 2015 and June 2016. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The claims were most recently readjudicated in a July 2016 supplemental statement of the case.

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including available service treatment records, service personnel records, a retirement points record, post-service private and VA medical records, Social Security Administration (SSA) disability benefits records, leave and earnings statements, and VA examination reports and medical opinions. The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

With regard to the issue of service connection for arthritis of the feet, the Board notes that in a January 2017 written brief, the Veteran's representative contended that this claim should be remanded for another examination because the June 2016 VA examiner stated that radiological evidence for diagnosis is required in this case. The Board has reviewed the VA medical opinion in question, and has determined that the opinion is adequate as the VA examiner noted that a recent X-ray study showed no evidence of arthritis of the feet, and then stated that radiological evidence was needed for a diagnosis of arthritis. In other words, since the examiner found no X-ray evidence of arthritis, a current diagnosis of arthritis is not shown, and thus another examination is not needed.

The Board finds that the VA examinations are collectively adequate and probative for VA purposes because the examiners relied on sufficient facts and data, considered the Veteran's reported history, provided a rationale for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board also notes that actions requested in the prior remands have been undertaken. In March 2008, the Board remanded this appeal for scheduling of a Board hearing, to provide the Veteran with additional notice, and to obtain additional service treatment records. In April 2010, the Board remanded this case for scheduling of a Board hearing. In May 2013, the Board remanded this case to obtain additional service treatment records, additional VA and private medical records, and SSA records, and for VA examinations. In November 2014, the Board remanded the case because there was not substantial compliance with the prior remand actions, and again asked the AOJ to obtain additional VA medical records dated prior to 2001, as well as SSA records, and to verify the Veteran's periods of service and obtain leave and earnings statements.

Additional extensive VA medical records, including records dated prior to 2001, have been obtained and associated with the claims folder. Service treatment records, service personnel records, leave and earnings statements, and SSA records were also obtained, and a Board hearing was held. The Board notes that leave and earnings statements have not been obtained for all periods of service. However, there is no indication that remand for these records would result in any additional evidence that would be beneficial to the Veteran's appeal, particularly since the Veteran contends that her claimed disabilities were incurred during her first period of active duty, and such records are on file. Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided. Soyini v. Principi, 1 Vet. App. 540, 546 (1991). Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues decided herein is available and not part of the claims file. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A Veteran is presumed in sound condition when examined and accepted for service, except for defects or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes. See 38 C.F.R. §§ 3.303 (c), 4.9.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Under the law, active military service includes (1) active duty (AD), but also (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training. 38 U.S.C.A. § 101 (24)(B); 38 C.F.R. § 3.6 (a).

As a threshold matter, "veteran" status must be established as a condition of eligibility for service connection benefits. Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish veteran status").

To establish status as a veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1 (a), (d); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995). The Board observes that the Veteran has not yet established veteran status with regard to any periods of military service other than March 1983 to February 1986 and September 1988 to October 1991. The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that she is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

Without the status as a veteran, a claimant trying to establish service connection cannot use the many presumptions in the law that are available only to veterans. For example, presumptive periods allowing for the presumed incurrence of a condition in service do not apply to ACDUTRA or INACDUTRA, and neither do the presumptions of soundness and aggravation. See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Presumptive periods for service connection do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training. Acciola v. Peake, 22 Vet. App. 320, 323-324 (2008).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran had active military service from March 1983 to February 1986 and from September 1988 to October 1991. She had no subsequent military service until September 1997, and thereafter had subsequent periods of reserve service until her discharge in September 2003. Service personnel records reflect that she was reassigned in the reserve in December 1999 as an unsatisfactory participant, was voluntarily reassigned in October 2000, and was reassigned in the reserve in December 2001 as an unsatisfactory participant. Service personnel records reflect that the Veteran's primary military occupational specialty (MOS) was food service specialist.

The Board notes that at times, the Veteran has claimed she had Gulf War illnesses. She also denied exposure to environmental hazards in the Gulf War in her initial claim. Service personnel records show that she had no service in Southwest Asia (see January 2012 memorandum from the National Personnel Records Center), and her DD Form 214 from her 1988-1991 period of active service shows that she had no foreign or sea service. Thus, statutes and regulations pertaining to undiagnosed illness are not for application.

The Veteran contends that she has arthritis of the feet and degenerative joint disease of the lumbar spine due to service. At her January 2013 Board hearing, she testified that in her primary MOS as a cook, she was frequently out in the field in Germany from 1983 to 1986, and had frostbite a couple of times. She stated that her feet were warmed, and then she was sent back on duty. At the January 2013 Board hearing, her representative stated that her last period of active duty was in 1991, and that her claimed conditions began taking a toll on her during subsequent reserve service. The Veteran related that she reenlisted in reserve in 1997, and had no military service for the intervening six years. See hearing transcript at page 35. She stated that she last performed reserve duty in 2002, when she was placed on inactive status, and was separated in 2003. She reported making complaints and receiving treatment beginning in 1998, and currently took medication for arthritis. She said she first received treatment for arthritis in 1998. See hearing transcript at page 5. She said she started having joint issues in the early 1990s, but did not seek help until it got to the point where she was having trouble walking and was falling. The Veteran's representative stated that the Veteran did not complain of her medical problems during her period of reserve service so that she could stay in the reserve. The Veteran stated that she injured her back while lifting a burner plate in service, and was put on light duty by a supervisor, but did not seek medical treatment for this. See hearing transcript at page 43. She said she did not receive treatment for back or foot disabilities between 1991 and 1997. She stated that a back disability was diagnosed in 1998 when she had a magnetic resonance imaging (MRI) scan.

In a January 2017 written brief, the Veteran's representative contended that the Veteran's back disability dated back to 2001, with a diagnosis of degenerative joint disease in September 2009. The representative noted that the Veteran gave a history of back pain beginning in 1990 while on active duty, and that she was competent to testify as to her symptoms. 

A review of the evidence reflects that the Veteran has been diagnosed with current degenerative joint disease of the lumbar spine, as demonstrated on VA examination in September 2013. Consequently, the determinative issue is whether this disability is attributable to her military service. As will be discussed further below, there is no X-ray evidence of arthritis of the feet.

Service treatment records are negative for a back injury or arthritis. In a November 1982 applicant medical prescreening form, the Veteran denied a history of back trouble. On enlistment medical examination in November 1982, the Veteran's spine, upper extremities, feet, and lower extremities were clinically normal.

On enlistment medical examination in January 1988, the Veteran's spine was clinically normal. No pertinent abnormalities were noted. In a January 1988 report of medical history, the Veteran denied a history of arthritis, rheumatism or bursitis, swollen or painful joints, recurrent back pain, and problems with bones, joints, shoulders, elbows, knees and feet.

Service treatment records from the Veteran's reserve period of service reflect that on enlistment examination in September 1997, the Veteran's spine, upper extremities, feet, and lower extremities were clinically normal. In a September 1997 report of medical history, the Veteran denied a history of arthritis, rheumatism or bursitis, swollen or painful joints, recurrent back pain, and problems with bones, joints, shoulders, elbows, knees and feet. She also denied back trouble and joint trouble in a September 1997 applicant medical prescreening form.

An October 1998 private medical record from Southern West Virginia Clinic reflects that the Veteran presented with gynecological complaints and low back pain. After an examination, Dr. E. diagnosed pancytopenia. A back disability was not diagnosed.

Private medical records from Dr. S. and Raleigh General Hospital dated in March 1999 reflect that the Veteran was seen for complaints of abdominal and back pain. She reported a history of low back pain for one year. Dr. S. diagnosed low back pain of unclear etiology; rule out musculoskeletal origin. The diagnostic assessment from Raleigh General Hospital was symptomatic cholelithiasis and pelvic pain.

A February 2001 private medical record from Community Health Systems reflects that the Veteran complained of low back pain and swelling. She also reported gastrointestinal complaints and leg pain. The pertinent diagnostic assessment was low back pain.

VA medical records dated from 1999 to the present reflect treatment for multiple medical conditions. A May 2001 VA primary care note reflects that the Veteran said she had too many health problems. She reported a constant pulling feeling in her low back.

A May 2001 VA primary care note reflects that the Veteran complained of abdominal pain, leg and hand swelling, and occasional joint pain. The Veteran reported that she did not get sick or injured during service. She did not complain of back pain and a back disability was not diagnosed.

A November 2001 VA primary care note reflects that the Veteran complained of degenerative joint disease and low back pain. It was noted that she was a member of the Army Reserve, and that due to her depression, anxiety, abdominal pain, and back pain she was reportedly unable to perform her duties in the reserve until the work-up was completed. A December 2001 progress note reflects that active problems included back pain, degenerative joint disease, and low back strain, among others. On examination, there was some tenderness in the lumbosacral area.

A September 2002 VA nursing note reflects that the Veteran complained of low back pain. She said she was in a car wreck, and had swelling in her hands, abdomen and legs, and had been checked for arthritis. A September 2002 VA orthopedic consult reflects that the Veteran reported that she had an auto accident six years ago (i.e. in 1996) in which she injured her back. She said her friend died as a result of the accident. She stated that she had back pain off and on since then. She reported knee pain and weakness in her legs, occasionally fell, and had knee swelling. She also reported injuring her knees two years ago when she fell while descending stairs. The examiner noted that an X-ray study of the knees showed no gross abnormality. The diagnoses were chronic low back pain, bilateral chondromalacia of the patella, and rule out herniated disc. An X-ray study of the back was planned.

A September 2002 X-ray study of the lumbosacral spine was performed after the Veteran reported that she had a motor vehicle accident (MVA) over six years ago with a back injury. She reported recurrent back pain with bilateral radiculopathy. The diagnostic impression was slight left-sided scoliosis and minimal degenerative changes of the lumbar spine. The X-ray findings also noted "possible tiny spina bifida occulta of S1." A May 2002 X-ray study of the hips was unremarkable. An August 2002 X-ray study of the bilateral knees was normal; arthritis was not shown.

In September 2002, the Veteran filed the instant claims for service connection for a frostbite condition and an arthritis condition secondary to frostbite. She asserted that her frostbite occurred in June 1984, and her arthritis began in September 1988 and was treated from September 1988 to October 1991. She did not identify which joints she was claiming to have been affected by arthritis.

An October 2002 VA physical therapy consult reflects that the Veteran reported that she fell about 1.5 years ago and injured her left leg; she said the leg was dented but not broken. She stated that her low back pain began 5 years ago.

An October 2002 VA outpatient treatment record reflects that the Veteran complained of several medical problems including degenerative joint disease. A November 2002 computed tomography (CT) scan of the low back showed some central diffuse bulging at L4-5 with slight narrowing of each exiting neural foramen; the findings were noted to be quite mild.

A January 2003 VA orthopedic consult reflects that the Veteran complained of back pain and said, "My back hurts I fall down all the time." The physician stated that the Veteran had long-term back problems, and came in with a CT scan which revealed minimal degenerative changes without any evidence of disc herniation. She complained of pain and swelling in the L5-S1 region. On examination, she did not have a true dermatomal radicular component. She ambulated with a cane and stiff back, but when distracted, straight leg raise test was negative. The diagnosis was degenerative joint disease of the lumbar spine, secondary gain, related to low back pain with patient currently receiving mental health care. The examiner did not think that there was much that could be done to further help her with orthopedic intervention. She did not need surgery and had no true muscular weakness. 

A report of an October 2004 disability determination evaluation performed by E.E., D.O., for SSA reflects that the Veteran complained of low back pain, abdominal pain, arthritis, anxiety and depression. She reported having been diagnosed with degenerative joint disease in the lower back, and of arthritis in her joints, specifically the hands, elbows, shoulders, hips, knees, and ankles. The examiner diagnosed degenerative joint disease in the lumbar spine, by history, and rule out arthritis versus other pathology in various joints.

SSA records dated in November 2004 reflect that the Veteran reported that she was status post MVA with recurrence of low back pain.

VA medical records reflect that in January 2005, the Veteran sought treatment for degenerative joint disease. A January 2005 VA outpatient treatment record reflects that the Veteran requested a MRI study of her low back. An April 2005 MRI examination of the lumbar spine demonstrates the disc spaces were normal with no evidence of bulge or protrusion; there was no evidence of impingement.  The diagnostic impression was no pathology demonstrated. In August 2005, the Veteran complained of back pain. 

A report of a May 2005 private psychological evaluation performed for SSA reflects that the Veteran's most recent job was a truck driver, driving an 18-wheeler, a job she held for 6 years, until she quit in 2001 due to "swelling up in pain." She said she had frostbite in her feet and back problems in service.

A report of a June 2005 private internal medicine examination performed by K.B., MD for SSA reflects that the Veteran reported that she had neck pain with gradual onset over the last six to seven years, and lower back pain with gradual onset over the last seven years. She complained of constant low back pain that radiated up to the neck and up to the head creating headaches. She also complained of bilateral knee pain, abdominal pain, and leg swelling. She stated, "All my joints are disappearing." The pertinent diagnostic impressions were chronic musculoskeletal cervical, thoracic and lumbar spine pain with CT evidence of lumbar degenerative disc disease, bilateral knee pain with possible left knee internal derangement, and possible early osteoarthritis. It was noted that there was knee crepitation suggestive of osteoarthritis. There were no complaints or diagnoses related to the feet. A foot disability was not diagnosed.

An April 2006 VA outpatient treatment record reflects that the medical provider stated that a 2005 MRI scan of the back was OK, while a 2002 CT scan of the back was abnormal.

A May 2006 SSA decision reflects that the SSA determined that the Veteran had severe impairments from degenerative joint disease of the lumbar spine, depression, anxiety, residual abdominal pain from prior surgery and bilateral chondromalacia of the patella.

A March 2007 VA outpatient treatment record reflects that the Veteran complained of multiple medical problems including degenerative joint disease. A September 2007 VA outpatient treatment record reflects that the Veteran complained of low back pain. The medical provider indicated a diagnostic impression of chronic back pain.

At a March 2008 private psychological examination for SSA, the Veteran reported that during service, she was stationed in Germany and the U.S. as a cook and truck driver. She reported that she suffered from frostbite in her feet and back problems.

At a July 2008 SSA psychological disability determination examination, the Veteran stated that she had degenerative joint disease that caused back pain, as well as bilateral knee pain and rheumatoid arthritis of the arms and legs. She also stated, "I was born with spina bifida and scoliosis. That's what caused the degenerative joint disease."

On VA spine examination in September 2013, the examiner diagnosed limited degenerative joint disease of the lumbar spine with stenotic changes. The Veteran reported that she injured her back on two occasions while on active duty while lifting M2 burners, and denied being seen after these injuries. She reported current constant low back pain, and said her legs went numb and her legs went out on her. She walked with a cane and had an antalgic gait. The examiner stated that imaging studies of the thoracolumbar spine showed documented arthritis. She did not have a vertebral fracture. The examiner stated that a MRI showed limited degenerative changes, greatest about the facet joints, and mild degenerative disc disease, with stenotic changes. The examiner opined that the Veteran's current back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. The examiner stated that the claims file was reviewed and there was no evidence of back injury or treatment for back condition while the Veteran was on active duty. She was discharged from the military in 1986 and was admitted again in 1988 without back problems being noted. The VA X-ray study and MRI study completed in 2004 were negative for arthritis of the lumbar spine. The examiner opined that the Veteran's arthritis and stenotic changes were most likely related to age. 

At a September 2013 VA cold injury examination, the Veteran reported that while stationed in Germany in approximately 1984, she was exposed to temperatures well below zero, and her toes and feet were frostbitten. She said she was not seen for the condition or treated by medical personnel. She reported that soon after this incident, she started having numbness and tingling in her toes that became progressively worse. She also reported that her feet were always cold and red. She also complained of constant "arthritis pain" in her feet and toes. The examiner noted that X-ray studies were performed of her right and left feet in September 2013, and there was no evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions in either foot. In response to the question of whether or not the Veteran's claimed arthritis, if diagnosed, was caused by or a result of her reported frostbite, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. The examiner stated that the claims file was reviewed and there was no evidence of frostbite or treatment for frostbite while she was on active duty, and the X-ray studies of her feet were normal. The physical examination revealed subjective complaints of numbness and decreased sensation which could also be attributed to her nonservice-connected back condition. 

On VA cold injury examination in March 2015, the examiner indicated that the Veteran complained of arthralgia or other pain of both feet. The examiner noted that X-ray studies of the right and left feet showed no evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions. The examiner diagnosed cold injury residuals. Arthritis was not diagnosed.

On VA spine examination in March 2015, the examiner diagnosed degenerative arthritis of the thoracolumbar spine. The Veteran reported having back pain while she was on active duty in 1990 due to repetitive lifting and carrying as well as physical exercise. She said she was seen by a military doctor and told to rest and take ibuprofen. She could not remember whether she visited any time in her active duty for back pain. The examiner stated that imaging studies of the thoracolumbar spine documented arthritis. There was no thoracic vertebral fracture with loss of 50 percent or more of height. A September 2009 MRI study of the lumbar spine showed limited degenerative changes, greatest about the facet joints, mild degenerative disc disease, and stenotic changes as detailed above. When asked if any current degenerative joint disease of the lumbar spine had its clinical onset during a verified period of active service or ADT, or was otherwise etiologically related to the Veteran's active service, including any injury incurred during a period of active service, ADT or IDT, the examiner opined that the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. The rationale was that service treatment records did not document back complaints including back pain, back injury or other kind of back disability. She was seen at a community health system clinic in February 2001 with complaints of back pain. Her back examination was normal at that time, and the diagnostic assessment was low back pain. The examiner stated that that as a professional, in his opinion the low back pain at that time was not a diagnosis, but a complaint, and was an acute and self-limited condition, and therefore, aggravation of her back condition did not arise by service incident. A September 2009 lumbar spine X-ray study revealed degenerative disc disease, and the examiner opined that her degenerative disc disease was a part of generalized degeneration due to age. 

A May 2016 VA medical opinion reflects that when asked if it was at least as likely as not (probability of at least 50 percent), that any current arthritis had its clinical onset during a verified period of active service or ADT, or is otherwise etiologically related to the Veteran's active service, including any injury incurred during a period of active service, ADT or IDT, the examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. The examiner provided a rationale for the opinion, noting that in thoroughly reviewing the Veteran's service treatment records, there was no diagnosis and treatment for arthritis in period of active service or ADT, or IDT. 

A June 2016 VA addendum medical opinion reflects that the examiner stated that a review of the Veteran's service treatment records showed no documented acute or chronic diagnosis of arthritis of any joint and its treatment in service including both ADT or IDT. The examiner also stated that he examined this Veteran in March 2015 for frostbite or cold injury exposure, and the Veteran complained of bilateral foot arthralgia or pain, but her X-ray revealed no documented traumatic, osteoarthritis, or degenerative arthritis of her bilateral feet. He indicated that it was his opinion as a physician that radiological evidence was required for a diagnosis of arthritis. Therefore, since the X-ray study did not show arthritis, the question of causation or aggravation of arthritis by her frostbite or cold injury exposure did not arise. He also reviewed the cold injury exposure diagnosis and management of long term sequelae book from the Veterans Health Initiative of EES, and although it mentioned that possible long term sequelae included arthritis of the affected part of joints, this Veteran did not have radiological evidence of arthritis of her bilateral feet. 


Arthritis of the Feet

The Veteran seeks service connection for arthritis of the feet, which she asserts is due to service-connected frostbite of the feet.

Here, there is no medical evidence of record showing a diagnosis of arthritis during the appeal period. McClain v. Nicholson, 21 Vet. App. 319 (2007). Multiple X-ray studies of the feet are negative for arthritis, including on VA examination in 2015. Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. §§ 1110; 1131. In the absence of proof of present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).

The Board finds that the September 2013, March 2015, May 2016 and June 2016 VA examinations and medical opinions constitute probative evidence against the Veteran's claim of service connection for arthritis of the feet. They are based on current examination results and a review of the entire medical record. The examiners explained the opinions with references to the Veteran's active duty and post-service medical history. This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). The VA examiners sufficiently discussed the underlying medical rationale of the opinions, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board has considered the Veteran's contentions but finds that they are of limited probative value, and are outweighed by the medical evidence, which reflects that X-ray studies of the feet are negative for arthritis.

Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether she has arthritis of the feet) falls outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). As a result, the Veteran's assertions cannot constitute competent medical evidence in support of this claim.

In summary, the preponderance of the evidence shows that there is no evidence of record documenting a diagnosis of arthritis of the feet for which service connection can be considered. Accordingly, the preponderance of the evidence is against the claim and service connection for arthritis of the feet must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

Back Disability 

The Veteran contends that she has degenerative joint disease of the lumbar spine that is related to active service. Throughout the pendency of this appeal, she has provided conflicting statements to VA adjudicators, SSA, and medical providers as to the date of onset of her symptoms, and as to whether or not she was injured in service or afterward, which greatly reduces the credibility of her assertions. She has stated that her symptoms began during her first or second period of service, and has also stated that they began during the six-year interval between her separation from active duty and the beginning of her reserve service. Treatment records show that she has related her back symptoms to a serious car accident in 1996, which is after her last period of active duty, and prior to entering reserve service in 1997. She told a SSA psychologist that she had degenerative joint disease that caused back pain, and stated, "I was born with spina bifida and scoliosis. That's what caused the degenerative joint disease." She failed to mention her 1996 MVA or her associated back injury at any of her VA compensation examinations, despite reporting this event to several medical treatment providers.

The Veteran did not claim that she incurred a chronic lumbar spine disability in service until she filed her current VA disability compensation claim in September 2002. Her statements made for VA disability compensation purposes are of lesser probative value than her previous more contemporaneous histories, including during service, and her previous statements made for treatment purposes. See Pond v. West, 12 Vet. App. 341 (1999).

The Board finds that since the Veteran's statements as to continuity of back symptoms since active service are not credible, continuity of back symptoms since active service is not shown, and service connection is not warranted on this basis. See Walker, supra.

In this case, the Board has carefully considered the evidence presented by the Veteran, but finds that the weight of the competent and probative evidence does not link her back disability, to include degenerative joint disease, to her military service. Service treatment records are negative for complaints, treatment or diagnosis of a back disability. None of the medical evidence suggests that her diagnosed back disability, to include degenerative joint disease had its onset in service, is etiologically related to service, or was worsened by service. VA examiners have linked her degenerative joint disease of the lumbar spine to aging, rather than to events in service. 

The Board finds that the September 2013 and March 2015 VA examinations and medical opinions constitute probative evidence against the Veteran's claim of service connection for a back disability to include degenerative joint disease of the lumbar spine. They are based on current examination results and a review of the entire medical record. The examiners explained the opinions with references to the Veteran's active duty and post-service medical history. This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). The VA examiners sufficiently discussed the underlying medical rationale of the opinions, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

While the Veteran contends her degenerative joint disease of the lumbar spine was caused or aggravated by service, as a lay person, she has not shown that she has specialized training sufficient to render such an opinion. Accordingly, her opinion as to the relationship between her current back disability and service is not competent medical evidence, as such question requires medical expertise to determine. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

The Veteran's opinion concerning the diagnosis or etiology of her back disability is outweighed by the competent and highly probative September 2013 and March 2015 VA medical opinions. 

Moreover, with respect to her statement that she had scoliosis and spina bifida that pre-existed service, a back disability was not noted on service entrance examination, and these conditions were not diagnosed until after her period of active service. In any event, in order to prevail on the issue of service connection there must be competent evidence of in-service incurrence or aggravation of a disease or injury and competent evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). Only after such is shown does the question of service incurrence or aggravation arise. See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof."). In this case, there is no competent medical evidence even suggesting her scoliosis or possible spina bifida occulta is related in any way to her military service. Thus, regardless of whether the Veteran had such conditions prior to service, in the absence of medical evidence linking the current disability to service, there is no basis to establish service connection and further analysis concerning aggravation is not necessary. See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran"). 

Arthritis or degenerative joint disease of the lumbar spine was not shown to be manifested to a compensable degree within the year after her last period of active service, and thus service connection is not warranted on a presumptive basis.

In sum, as there is no competent and probative evidence suggesting that the Veteran's current back disabilities were incurred in or aggravated by service, the preponderance of the evidence is against the claim and service connection is denied.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disability to include degenerative joint disease of the lumbar spine. The benefit-of-the-doubt rule does not apply, and the claim must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for arthritis of the feet is denied.

Service connection for a back disability to include degenerative joint disease of the lumbar spine is denied.


REMAND

With regard to the issue of entitlement to service connection for arthritis of joints other than the feet, to include as secondary to service-connected frostbite of the feet, the Board finds that additional development is needed. A United States Court of Appeals for Veterans Claims (Court) or Board remand confers upon the appellant the right to compliance with that order. See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In November 2014, the Board remanded the appeal to the AOJ for additional development. Some development was completed, and the case was subsequently returned to the Board.  Unfortunately, there was inadequate compliance with the remand directives, so another remand is required.  Id.  

Specifically, the 2016 VA examiner did not provide a medical opinion as to whether arthritis of any joint other than the feet was related to service or a service-connected disability, despite the November 2014 remand instructions.  The Board observes that this is partly due to the Veteran's failure to specifically identify which parts of her body, other than her feet, she believes are affected by arthritis. During the pendency of this appeal, she has claimed service connection for arthritis, but has not clearly identified which joints she is claiming.

In her September 2002 claim, the Veteran filed claims for service connection for a frostbite condition and an arthritis condition secondary to frostbite.  She asserted that her frostbite occurred in June 1984, and her arthritis began in September 1988 and was treated from September 1988 to October 1991. She did not identify which joints she was claiming were affected by arthritis.

VA medical records reflect that a May 2002 X-ray study of the hips was performed because of complaints of hip pain, and was unremarkable. An August 2002 X-ray study of the bilateral knees was normal. 

A report of an October 2004 disability determination evaluation performed for SSA reflects that the Veteran reported having been diagnosed with degenerative joint disease in the lower back, and of arthritis in her joints, specifically the hands, elbows, shoulders, hips, knees, and ankles. The examiner diagnosed degenerative joint disease in the lumbar spine, by history, and rule out arthritis versus other pathology in various joints.

An June 2005 SSA examination reflects that the examiner diagnosed bilateral knee pain with possible left knee internal derangement, and possible early osteoarthritis. 

In a January 2017 written brief, the Veteran's representative asserted that although the Veteran's claimed arthritis was not documented during service, her VA examinations have been inadequate in identifying what joints were affected by arthritis, and requested that the Board remand this issue again for a thorough VA examination to identify the Veteran's arthritis and opine as to its etiology.

The Board notes that the Veteran has consistently contended that she has arthritis secondary to frostbite, and service connection has since been granted for residuals of frostbite of the feet. VA has obtained medical opinions as to whether the Veteran has arthritis of the feet secondary to frostbite of the feet. The AOJ wrote to the Veteran in June 2016, asking her to identify which type of arthritis (part of the body) she was claiming as secondary to her frostbite of the feet. She did not respond. The Veteran is advised that the duty to assist is not always a one-way street and if a Veteran desires help with her claim she must cooperate with VA's efforts to assist her. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

On remand, the AOJ should contact the Veteran again and ask her to identify the joint or joints (part of the body) affected by arthritis for which she is claiming service connection. If a response is received from the Veteran, an addendum VA medical opinion should be obtained as to this claim.

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated relevant VA medical records of treatment or evaluation of arthritis, dated since March 2016, and associate them with the claims file.

2. Contact the Veteran and ask her to identify the joints or body parts which she believes are affected by arthritis, and for which she is claiming service connection.

3. If, and only if, a response is received from the Veteran, an addendum VA medical opinion should be obtained as to the claim for service connection for arthritis of joints other than the feet. If the examiner determines that an additional physical examination is required, one is to be arranged. Following a review of the entire claims file, and physical examination or imaging studies, if required, the examiner is requested to address the following:

(a) Is it at least as likely as not (probability of at least 50 percent), that any current arthritis of joints other than the feet had its clinical onset during a verified period of active service or ADT, or is otherwise etiologically related to the Veteran's active service, including any injury incurred during a period of active service, ADT or IDT? 

(b) Is it at least as likely as not (probability of at least 50 percent) that any current arthritis of joints other than the feet is proximately due to (caused by) or aggravated by (chronically worsened beyond normal progression) service-connected frostbite of the feet? In offering this opinion, the examiner is instructed that the phrase "caused by or a result of" is insufficient to address the question of aggravation.

4. Then, the AOJ should readjudicate the claim on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and an opportunity to respond. If necessary, the claim should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


